 

f

Oo CO STD

li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, CA BAR #122664
Federal Defender

PEGGY SASSO, CA BAR #228906

Assistant Federal Defender

2300 Tulare Street, Suite 330

Fresno, CA 93721-2226

Telephone: 559.487.5561/Fax: 559.487.5950

Attorneys for Defendant
VINCENT CAMPOS

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

2o (h- YG NONE So

UNITED STATES OF AMERICA, Case No. 1:20-mi}-00027-Sk0-
Plaintiff, 7
; ORDER FOR RELEASE AND
VS. TRANSPORTATION
VINCENT CAMPOS,
Defendant.

 

 

IT IS HEREBY ORDERED that defendant Vincent Campos (Vincent Campos: Fresno
County Sheriff's Booking No. 2013228; Personal ID No. 7060280) shall be released to Destiny
Vassar, Salvation Army Intake Coordinator, on Friday February 28, 2020 at 10:00 a.m. Ms.
Vassar will then transport Mr. Campos directly to the Salvation Army Adult Rehabilitation

Center, located at 804 S. Parallel Avenue, Fresno CA 93702 for his intake into the program.

Dated: FebruaryDA , 2020 cS (. AL

HON. ERICA P. GROSJEAN
United States District Court Magistrate Judge

 

CL: Copy Kank - dohvercd ty LiSM, FTL KA, cr 2272020

Lo te? Arte,

 
